         CASE 0:19-cv-02179-MJD-DTS Doc. 73 Filed 05/11/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA


Target Corporation,
       Plaintiff / Counter-Defendant,
v.
                                                      Case No. 19-cv-2179-MJD-DTS
Braiform Enterprises Inc.,
       Defendant / Counter-Plaintiff,
v.
Mainetti USA, Inc.                                   STIPULATION OF DISMISSAL
                                                          WITH PREJUDICE
       Counter-Defendant.

        The above-captioned matter having settled, Plaintiff / Counter-Defendant Target
 Corporation, and Defendant / Counter-Plaintiff Braiform Enterprises Inc., by their
 respective attorneys, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and Fed. R. Civ. P. 41(c),
 hereby stipulate to a dismissal with prejudice of all of their respective claims and
 counterclaims asserted in the above-captioned action, each party to bear its own
 attorneys’ fees and costs.
 Dated: May 11, 2020                          ROBINS KAPLAN LLP


                                              By: /s/Anne M. Lockner
                                                  Anne M. Lockner (MN 0295516)
                                                  Geoffrey H. Kozen (MN 0398626)
                                                  800 LaSalle Avenue, Suite 2800
                                                  Minneapolis, MN 55042
                                                  Telephone : (612) 349-8500
                                                  Fax : (612) 339-4181
                                                  alockner@robinskaplan.com
                                                  gkozen@robinskaplan.com

                                                   COUNSEL FOR TARGET
                                                   CORPORATION



                                               1
      CASE 0:19-cv-02179-MJD-DTS Doc. 73 Filed 05/11/20 Page 2 of 2




Dated: May 11, 2020                CIRESI CONLIN LLP


                                   By: /s/Barry M. Landy
                                       Jan M. Conlin (MN 192697)
                                       Barry M. Landy (MN 0391307)
                                       Kyle W. Wislocky (MN 0393492)
                                       225 South Sixth Street, Suite 4600
                                       Minneapolis, MN 55402
                                       Telephone: (612) 361-8200
                                       Fax: (612) 361-8217
                                       jmc@ciresiconlin.com
                                       bml@ciresiconlin.com
                                       kww@ciresiconlin.com

                                        COUNSEL FOR BRAIFORM
                                        ENTERPRISES, INC.




                                    2
